DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-13 and 25-26 in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 10, "an opposite first segment end of the first segment" is unclear since earlier in the claim, it recites "a first segment comprising a first segment end".
 	Claim 25 has similar issues.
	Claims 2-13 and 26 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sala et al. (GB 2233166).

and wherein the core rod further has a maximum outer diameter Drmax being less than the minimum inner diameter Dsmin, and wherein ends of the tubular sleeve and the core rod distal to the second segment end are merged at the merge structure and wherein opposite ends of the tubular sleeve and the core rod are arranged with a radial offset (re claim 1).  Sala et al. also discloses that the core rod length Lr is longer than the tubular sleeve length Ls (Figs 7-10) (re claim 2); the tubular sleeve comprises a stepped inner surface shaped as a tubular stair comprising a lower step 

    PNG
    media_image1.png
    297
    347
    media_image1.png
    Greyscale


towards the merge structure, noted that the recess of Sala et al. can be used for inserting a portion of the second conductor end of the second conductor since it comprises structure and material as claimed (re claim 9); the sleeve length Ls 

    PNG
    media_image2.png
    245
    475
    media_image2.png
    Greyscale

is equal to or longer than an outer diameter of the second conductor end to be connected (re claim 10); an outer diameter of the core rod is equal or smaller than an outer diameter of a center wire (324) of the second conductor end to be connected (re claim 11); more than 50% of an outer surface of the core rod is serrated (re claim 12); and more than 50% of an inner surface of the sleeve is 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847